Citation Nr: 0417144	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  01-04 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  The propriety of the 10 percent evaluation assigned for 
post-operative residuals of a left knee injury.

2.  The propriety of a noncompensable evaluation assigned for 
post-operative residuals of a deviated nasal septum.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1995 to 
June 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which in 
pertinent part granted service connection for post-operative 
residuals of a left knee injury, assigning a 10 percent 
evaluation, and granted service connection for post-operative 
residuals of a deviated nasal septum, assigning a 
noncompensable evaluation.  The veteran disagreed with the 
assigned evaluations and subsequently perfected this appeal.

In December 2001, the Board denied the veteran's appeal for 
increased evaluations.  The veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(CAVC).  In January 2003, the parties filed a Joint Motion to 
Remand and to Stay Proceedings.  By Order dated January 9, 
2003, the Court vacated the Board's December 2001 decision 
and remanded the matter for readjudication.

In June 2003, the Board remanded this case for additional 
development.  In February 2004, the RO granted a temporary 
total evaluation based on left knee surgery; and also 
assigned a separate 10 percent evaluation for ligament and 
cartilage damage of the left knee with lateral instability, 
effective August 28, 2003.  The case has since returned to 
the Board.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  Prior to January 10, 2002, the post-operative residuals 
of the veteran's left knee injury were manifested by x-ray 
evidence of moderate degenerative joint disease and pain on 
motion.  The veteran's knee was not ankylosed and there was 
no evidence of even slight recurrent subluxation or 
instability.  The veteran underwent a left knee surgery on 
February 8, 2002.  

3.  For the period beginning January 10, 2002, the veteran's 
left knee disability is manifested by x-ray evidence of 
moderate degenerative joint disease, pain on motion, and 
moderate instability.  There is no evidence of ankylosis and 
range of motion of the left knee was from 0 to 110 degrees.  

4.  On VA examination in June 2001, the veteran's nasal 
passages were clear.  There is no evidence of a 50-percent 
obstruction of the nasal passages on both sides or complete 
obstruction on one side.

5.  The veteran has not submitted evidence showing that the 
service-connected post-operative residuals of a left knee 
injury and a deviated nasal septum require frequent 
hospitalization, or cause a marked interference with 
employment beyond that contemplated in the schedular 
standards.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for post-operative residuals of a left knee injury 
(characterized as left knee injury status post ACL 
reconstruction with degenerative arthritis) for the periods 
from June 23, 2000 to February 7, 2002, and from April 1, 
2002 to the present, are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5256, 5258, 5259, 5260, 5261 
(2003).

2.  For the period beginning January 10, 2002, the criteria 
for a separate 20 percent evaluation for post-operative 
residuals of a left knee injury (characterized as ligament 
and cartilage damage with lateral instability) are met.  The 
criteria for a separate compensable evaluation based on 
instability prior to January 10, 2002 are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.71a, 
Diagnostic Code 5257 (2003).

3.  The criteria for a compensable evaluation for post-
operative residuals of a deviated nasal septum are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.97, 
Diagnostic Code 6502 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

The CAVC's recent decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
CAVC also held that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

The July 2000 rating decision, the March 2001 statement of 
the case (SOC), the August 2001 supplemental statement of the 
case (SSOC), the December 2001 Board decision, the June 2003 
Board remand, and the February 2004 rating decision and SSOC, 
collectively notified the veteran of the laws and regulations 
pertinent to his claims.  These documents also advised him of 
the evidence of record and of the reasons and bases for the 
continued denial.  

The December 2001 Board decision and June 2003 Board remand 
informed the veteran of the enactment of the VCAA.  By letter 
dated in July 2003, the RO advised the veteran of the 
evidence needed to substantiate his claims for increase.  He 
was requested to identify medical treatment and was advised 
of the information that had been received.  He was notified 
that VA was responsible for getting VA examination reports 
and VA treatment reports, and that VA would make reasonable 
efforts to get any evidence that he identified, provided he 
submit any necessary release.  The veteran was informed that 
it was his responsibility to make sure that VA receives all 
requested records that are not in the possession of a Federal 
department or agency.  

The July 2003 letter requested that the veteran tell VA about 
any records that may exist to support his claim, but did not 
specifically contain the "fourth element."  
Notwithstanding, VA's Office of General Counsel (General 
Counsel) recently held that the Court's statement in 
Pelegrini regarding the "fourth element" was "obiter 
dictum and is not binding on VA" and that "section 5103(a) 
does not require VA to seek evidence from a claimant other 
than that identified by VA as necessary to substantiate the 
claim."  See VAOPGCPREC 1-2004 (Feb. 24, 2004).  

In this case, the initial AOJ decision denying the veteran's 
claim was made prior to the enactment of the VCAA.  VCAA 
notice was not provided to the veteran prior to the initial 
AOJ adjudication denying the claim, and thus, the timing of 
the notice does not comply with the express requirements of 
Pelegrini.  While the Court did not address whether, and if 
so, how, the Secretary can properly cure a timing defect, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  

On review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
First, it was impossible for the RO to provide VCAA notice 
prior to the enactment of the VCAA.  Second, as discussed 
above, the content requirements of a VCAA notice have been 
fully satisfied in accordance with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The veteran's case was essentially 
readjudicated in the February 2004 SSOC and rating decision, 
subsequent to the appropriate VCAA notice.  The Board notes 
that in reviewing AOJ determinations on appeal, it is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
Thus, there is no "adverse determination," as discussed by 
the Court in Pelegrini, for the veteran to overcome.  See 
Pelegrini, at 421.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial to the veteran.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  The RO 
obtained the veteran's service medical records and various VA 
outpatient records.  The veteran submitted private orthopedic 
treatment records.  The veteran has not identified additional 
medical records that need to be obtained or provided any 
authorizations for release of private medical records.  In 
March 2004, the veteran indicated that he did not have 
additional evidence to submit.  In keeping with the duty to 
assist, the veteran was provided examinations in March 2000, 
June 2001, and August 2003.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Background

In February 1999, the veteran underwent a septoplasty with 
bilateral turbinate cautery to repair a nasoseptal deviation.  
In May 1999, the veteran underwent a left knee arthroscopy; 
left knee bone-tendon-bone anterior cruciate ligament (ACL) 
reconstruction; and partial debridement parrot-beak tear, 
medial meniscus posterior horn.  In February 2000, the 
veteran underwent lysis of nasal adhesions with splint 
placement.  

A general medical examination was performed in March 2000.  
The veteran reported his pain as 6-7/10, four to five times 
per week, with squatting, climbing stairs and running.  He 
fractured his nose in 1996 and had surgery done in February 
1999 and February 2000.  He has difficulty breathing through 
his nose.

On physical examination, posture and gait were normal.  Left 
nostril was deviated.  Muscle strength was 5/5.  The left 
knee was tender to palpation.  There was pain with McMurray's 
bilaterally.  Range of motion was reported as follows:  
flexion to 125 degrees (left knee) and to 130 degrees (right 
knee); with squatting, flexion to 90 degrees (left knee) and 
to 130 degrees (right knee).  The veteran had pain at 90 
degrees on the left knee.  X-ray of the left knee revealed 
evidence of a prior ACL repair; and 2 small radiopaque spots 
in the joint that may or may not be symptomatic (loose bodies 
or calcification in a scar tissue).  Diagnoses included (1) 
residue, post-operative, left knee with decreased range of 
motion; and (2) deviated septum to the left, post-operative.  

The veteran was originally granted service connection for 
post-operative residuals of a left knee injury in July 2000 
and assigned a 10 percent evaluation effective June 23, 2000, 
pursuant to Diagnostic Code 5257.  He was also granted 
service connection for post-operative residuals of a deviated 
nasal septum and assigned a noncompensable evaluation 
effective June 23, 2000.

In his February 2001 notice of disagreement, the veteran 
indicated that his knee was in constant pain and 
significantly impacted his ability to perform his job.  He 
also indicated that his nose problem makes it difficult for 
him to breathe and he has frequent sinus headaches.

In February 2001, the veteran underwent a physical 
examination at the VA outpatient clinic.  He complained of 
pain in both knees.  The pain is worse with walking and he 
has a burning sensation.  He also complained of sinus 
congestion and headaches on and off.  Examination of the nose 
was positive for an obstruction, but there was no discharge, 
no epistaxis and no sinusitis.  There was no swelling or 
tenderness of the knees, but there was some crepitation in 
the left knee.  Assessment included arthralgia knees and 
allergic rhinitis.  

The veteran underwent a VA joints examination in June 2001.  
The veteran reported that periodically he has problems 
breathing through his nose when he is exercising strongly.  
Since discharge, he has been working for a shipping company, 
lifting packages and checking transportation orders.  He has 
also been working at a hotel and stands for long periods of 
time.  Prolonged standing causes his knee to ache.  His knee 
has given way under him 3 times in the last 6 months, with 
periods of recovery up to a day or two.  He no longer runs 
because of pain in the knee and he has episodes of increased 
discomfort in the knee, which last several hours to a day.  
The flare-ups are on a periodic basis about every 2 to 3 
months.  Repeated use of the knee, such as stair climbing, 
causes discomfort.  

Examination of the nose revealed normal-appearing nasal 
mucosa and the nasal passages appeared clear.  Range of 
motion of the left knee was from 130 degrees to full 
extension.  There was a well-healed anterior scar on the left 
knee measuring 12 cm.  There was no gross instability of the 
medial collateral ligament (MCL) or the ACL on valgus stress 
and anterior drawer testing.  There was no gross effusion in 
either knee.  

The examiner stated that the veteran is status post left knee 
ACL reconstruction, status post deviated septum repair.  He 
has some residual of the knee injury and his current status 
is consistent with a mild to moderate functional disability.  

X-rays taken in June 2001 revealed moderate degenerative 
joint disease (described as moderate degenerative changes in 
the medial femoral compartment); and status post ligament 
repair.

The veteran underwent magnetic resonance imaging (MRI) of the 
left knee at a private medical facility in December 2001.  
Impression was (1) status-post ACL reconstruction, probably 
using patellar tendon.  Mild surrounding fibrosis without 
definite cyclops lesion.  The graft appears intact; (2) 
diminutive body segment of the medial meniscus which could be 
due to prior partial meniscectomy.  If this has not been 
performed, findings are consistent with a meniscal tear.  
Abnormal signal in the posterior horn of the lateral meniscus 
as described above which may represent a meniscal tear; and 
(3) other knee ligaments are intact.  

The veteran was seen at a private orthopedic clinic in 
January 2002 with complaints of left knee pain.  Physical 
examination revealed that range of motion of the left knee 
was limited by a few degrees from full extension and full 
flexion, but for the most part, range of motion was near 
full.  The incision was well healed.  Trace effusion and mild 
vastus medialis oblique (VMO) atrophy was noted.  The veteran 
had trace to 1+ positive anterior drawer and Lachman's on 
examination and pain with McMurray's provocation posterior 
horn medial meniscus and moderate local tenderness.  
Assessment was left knee internal derangement, likely medial 
meniscus tear.  

Progress note dated in February 2002 indicates that the 
veteran elected to proceed with left knee arthroscopy.  
Examination of the left knee revealed tenderness to palpation 
on the posterolateral medial joint line.  The veteran 
tolerated full extension and flexion to about 100 degrees.  
Quadriceps strength was excellent.  There was pain with 
McMurray's provocation of the medial meniscus.  Assessment 
was left knee internal derangement, medial meniscal tear 
confirmed by MRI.  

Operative report dated in February 2002 indicates that the 
veteran underwent left knee arthroscopy, partial medial and 
lateral meniscectomy, extensive synovectomy, chondroplasty of 
patella, and notchplasty of femur.  Post-operative diagnosis 
was left knee pain, internal derangement, medial meniscus 
tear, medial femoral condyle chondromalacia, patellofemoral 
synovitis, and patellar chondromalacia lateral meniscus tear.  

On surgical follow-up, the arthroscopic portals looked good 
and there was no evidence of infection.  Mild 1+ effusion at 
most was noted.  Range of motion approach was full and 
Lachman's and anterior drawer testing revealed trace laxity 
at most.  Assessment was healing left knee scope.  

The veteran most recently underwent VA examination on August 
28, 2003.  Since his arthroscopic surgery, he has had chronic 
pain and swelling in the left knee.  He had to give up his 
job at the shipping company because of severe knee pain and 
has to have a desk job.  He tries to avoid pain medication, 
but takes Tylenol with little relief.  If he bumps his knee 
or walks more than 2 miles, the knee will swell and become 
inflamed.  The pain is chronic in nature and his leg becomes 
quite stiff.  He wears a brace on his left leg but does not 
use crutches or a wheelchair.  His activities are greatly 
limited and he has gained over 50 pounds in weight to 240 
pounds, with resultant increase in blood pressure.  He walks 
with a mild limp favoring the left leg and stands with more 
weight on the right compared to the left.

On examination, range of motion of both knees was from zero.  
The right knee could bend to its maximum 140 degrees, but 
there was pain on the left at 110 degrees.  There was 
definite crepitation in the left knee.  There was laxity of 
the ligament on the left, particularly laterally.  McMurray's 
sign was positive on the left.  There was no inflammation of 
the knee at this time, but the examiner noted that the 
veteran had not been walking for a prolonged period of time.  
There was a 1-1/2 cm difference in the calf on the left.  Knee 
jerk was absent on the left and there was a mild decrease in 
sensation in the stocking distribution on the left leg and 
foot.  Achilles reflexes were normal.  Toes and muscle 
strength of the quads and upper leg were normal at 4/4.  The 
examiner's impression was of "degenerative arthritis of the 
left knee with severe ligamentous damage and cartilage 
damage."  X-rays of the left knee and patella revealed 
moderate degenerative joint disease and status post 
corrective surgery.  

In February 2004, the RO granted a temporary evaluation of 
100 percent effective February 8, 2002 based on surgical or 
other treatment necessitating convalescence.  The RO 
recharacterized the residuals of the veteran's left knee 
injury to take into consideration both arthritis and 
instability.  A 10 percent evaluation was assigned under 
Diagnostic Codes 5010-5260 for the periods from June 23, 2000 
to February 7, 2002 and from April 1, 2002 to the present.  
The RO also granted a separate 10 percent evaluation for 
ligament and cartilage damage of the left knee with lateral 
instability, pursuant to Diagnostic Code 5257, effective 
August 28, 2003.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2003); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2003).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2003), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluations assigned in 
connection with the original grants of service connection, 
the potential for the assignment of separate, or "staged" 
ratings for separate periods of time, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999). 

Left Knee Disability

The evaluation of the same disability under various diagnoses 
is to be avoided.  See 38 C.F.R. § 4.14 (2003).  However, 
separate ratings may be assigned for the separate and 
distinct manifestations of the same injury.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  General Counsel has 
determined that a claimant who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 1997).

In February 2004, the RO determined that the ligament and 
cartilage damage of the left knee with instability was 
related to the original knee injury and subsequent surgeries.  
Thus, the Board considers the instability as a post-operative 
residual of the left knee injury for which service connection 
was granted effective June 23, 2000.  Accordingly, the Board 
will consider the propriety of separate evaluations during 
the pendency of this appeal.  

i.  Degenerative Arthritis and Limitation of Motion

Traumatic arthritis substantiated by X-ray findings is to be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2003).  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  (DC 5200, etc.)  When limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2003).  

X-rays of the left knee taken in June 2001 and August 2003 
revealed moderate degenerative joint disease.  Pursuant to 
Diagnostic Code 5003, the veteran is to be evaluated based on 
limitation of motion.  

Under Diagnostic Code 5260, limitation of flexion of the knee 
is rated as follows:  flexion limited to 60 degrees (0 
percent); flexion limited to 45 degrees (10 percent); flexion 
limited to 30 degrees (20 percent); and flexion limited to 15 
degrees (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2003).

Under Diagnostic Code 5261, limitation of extension of the 
knee is rated as follows:  extension limited to 5 degrees (0 
percent); extension limited to 10 degrees (10 percent); 
extension limited to 15 degrees (20 percent); extension 
limited to 20 degrees (30 percent); extension limited to 30 
degrees (40 percent); and extension limited to 45 degrees (50 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2003).  

General Counsel has concluded that for a knee disability to 
warrant a separate rating for arthritis based on x-ray 
findings and limitation of motion, limitation of motion under 
Diagnostic Codes 5260 or 5261 need not be compensable but 
must at least meet the criteria for a zero-percent rating.  
See VAOPGCPREC 23-97 (July 1, 1997).  

According to VA standards, normal range of motion of the knee 
is from 0 to 140 degrees.  See 38 C.F.R. § 4.71, Plate II 
(2003).  On review of the various examination reports and 
clinical records, there is evidence of slight limitation of 
motion; however, there is no evidence of left knee flexion 
limited to 60 degrees or extension limited to 5 degrees, and 
the criteria for a zero percent evaluation under Diagnostic 
Code 5260 or 5261 are not satisfied.  

Notwithstanding, General Counsel has determined that a 
separate rating for arthritis could also be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59.  See 
VAOPGCPREC 9-98 (Aug. 14, 1998).  VA regulations set forth at 
38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration 
of a functional impairment due to pain on motion when 
evaluating the severity of a musculoskeletal disability.  The 
CAVC has held that a higher rating can be based on "greater 
limitation of motion due to pain on use."  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  However, any such functional 
loss must be "supported by adequate pathology and evidenced 
by the visible behavior of the claimant."  See 38 C.F.R. 
§ 4.40 (2003).

The veteran is currently assigned a 10 percent evaluation 
under Diagnostic Codes 5010-5260.  On review, the Board finds 
that an evaluation in excess of 10 percent is not warranted.  
The veteran complains of chronic left knee pain and in June 
2001, the functional disability was noted to be mild to 
moderate.  Examination in August 2003 noted that the 
veteran's pain is chronic in nature and his leg becomes 
stiff.  His walks with a mild limp, his leg swells with 
prolonged walking, and there was definite crepitation.  In 
terms of functional limitations attributable to pain on 
motion, however, the Board finds that such limitations are 
adequately compensated by the currently assigned 10 percent 
evaluation and the Board does not find symptoms or pathology 
creating impairment that would warrant an evaluation greater 
than 10 percent.  See DeLuca, supra.  

Other diagnostic codes that are potentially for application 
include Diagnostic Codes 5256, 5258, and 5259.  There is no 
evidence that the knee is ankylosed or that the semilunar 
cartilage is dislocated.  Therefore, Diagnostic Codes 5256 
and 5258 are not for application.  

Medical evidence establishes that the veteran underwent a 
partial debridement of the medial meniscus in May 1999 and a 
partial meniscectomy in February 2002.  Removal of the 
semilunar cartilage, symptomatic, warrants a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2003).  
Application of Diagnostic Code 5259 includes consideration of 
sections 4.40 and 4.45 because removal of the semilunar 
cartilage may result in complications producing loss of 
motion.  See VAOPGCPREC 9-98 (Aug. 14, 1998).  The veteran is 
already being compensated for painful motion and an 
additional evaluation under Diagnostic Code 5259 is not 
appropriate.  See 38 C.F.R. § 4.14 (2003).

ii.  Ligament and Cartilage Damage of the Left Knee with 
Instability

Pursuant to Diagnostic Code 5257, other impairment of the 
knee is rated as follows: slight recurrent subluxation or 
lateral instability (10 percent); moderate recurrent 
subluxation or lateral instability (20 percent); and severe 
recurrent subluxation or lateral instability (30 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2003).  

The words "slight," "moderate" and "severe" are not 
defined in the rating schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2003).

On VA examination in June 2001, there was no evidence of 
gross instability of the ligaments.  The initial evidence of 
instability was on a January 10, 2002 medical report.  
However, the veteran's private orthopedist described it as 
trace to 1+ and trace laxity at most.  

In its June 2003 remand, the Board specifically requested 
that the VA examiner comment on whether the post-operative 
residuals of the veteran's left knee injury are manifested by 
subluxation and/or instability.  The August 2003 VA examiner 
indicated that there was severe ligamentous damage and 
cartilage damage.  Physical examination at that time noted 
laxity, particularly laterally and McMurray's was positive.  
The veteran reported swelling and inflammation and he wears a 
knee brace.  Resolving reasonable doubt in the veteran's 
favor, the Board finds that the veteran's disability picture 
more nearly approximates moderate instability.  While he 
wears a knee brace and has what has been characterized as 
severe ligament damage, there is no suggestion of more than 
moderate subluxation or instability in the clinical record.  
In fact the veteran is able to walk up to 2 miles, there have 
been no reports of falling or excessive "giving out" of the 
knee and the only description of the severity of pertinent 
disability was the trace to 1+ laxity on the January 2002 
report.  Accordingly, a separate 20 percent evaluation is 
warranted effective January 10, 2002.  

Deviated Nasal Septum

The RO originally evaluated the veteran's post-operative 
residuals of a deviated nasal septum pursuant to Diagnostic 
Code 6502.  Under this provision, traumatic deviation of the 
nasal septum with 50-percent obstruction of the nasal passage 
on both sides or complete obstruction on one side warrants a 
10 percent evaluation.  38 C.F.R. § 4.97, Diagnostic Code 
6502 (2003).  

The evidence of record does not indicate a bilateral 50-
percent obstruction or a complete obstruction on one side of 
the nose.  The nasal obstruction noted in January 2001 
appears to have been temporary, since it was not present in 
June 2001 and at that time, the nasal passages appeared 
clear.  Consequently, a compensable evaluation is not 
warranted.  Given the absence of evidence of a compensable 
evaluation, staged ratings are not appropriate.  See 
Fenderson, supra.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2003).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for the post-operative 
residuals of his left knee injury or the post-operative 
residuals of a deviated nasal septum.  Though the veteran 
claims to have left a job with a shipping company to take a 
desk job due to the severity of knee disability, he has not 
claimed or shown that this resulted in a loss of income, and 
there is no indication that service-connected disabilities 
have a marked interference with employment beyond that 
contemplated in the schedular standards.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  VAOPGCPREC 6-96 (1996).  


ORDER

An evaluation in excess of 10 percent for post-operative 
residuals of a left knee injury (characterized as left knee 
injury status post ACL reconstruction with degenerative 
arthritis) for the periods from June 23, 2000 to February 7, 
2002 and from April 1, 2002 to the present, is denied.

Effective January 10, 2002, a separate 20 percent evaluation 
for post-operative residuals of a left knee injury 
(characterized as ligament and cartilage damage of the left 
knee with lateral instability) is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.

A compensable evaluation for post-operative residuals of a 
deviated nasal septum is denied.  




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



